Citation Nr: 1403110	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition. 

2.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M.E.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, and had active duty for training (ACDUTRA) from October 1984 to March 1985, with additional service in the Army Reserve.  In addition, the Veteran served in Southwest Asia from February 1, 1991 to June 8, 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for a left shoulder condition and a left knee condition.

In November 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal was before the Board in March 2012.  It was remanded for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's left shoulder condition is attributable to active military service. 

2.  The Veteran's left knee condition is attributable to active military service


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service connection for a left shoulder condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In this decision, the Board grants service connection a left shoulder condition and a left knee condition.   As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II. Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a left shoulder condition and service connection for a left knee condition due to injuries incurred in a motor vehicle accident during his November 1990 to July 1991 period of active service.

Service treatment records do not show any complaints or treatment for a left shoulder or left knee condition.  A June 1991 Outprocessing Checklist shows that the Veteran denied having an injury of any type while deployed.  An October 2003 reserve medical examination report reveals that the Veteran noted a history of constant pain in the left shoulder which began with a football injury four years prior to that time.  The examiner noted that it had never been evaluated orthopedically.  The Veteran also reported having had bilateral knee pain since 1991.  At the time of the reserve examination, the Veteran's upper and lower extremities were evaluated as abnormal.  It was noted that the left shoulder range of motion was decreased and there was a possible rotator cuff tear.  The Veteran was also found to have left knee pain with bending.

Private treatment records show that in October 2006, the Veteran was assessed with arthralgia of the shoulders and knees intermittently, most probably from degenerative arthritis.  Private treatment records dated in August 2007 show that the Veteran was diagnosed with persistent left shoulder pain due to rotator cuff tendinopathy and suspected posterior labral tear.  In October 2009, the Veteran complained of stiffness in his knees and left shoulder.  The private examiner diagnosed the Veteran with arthralgia of the bilateral knees and left shoulder, which was noted to be most likely from osteoarthritis.

A VA ortho surgical consult note dated in February 2010 indicates that a magnetic resonance imaging showed degenerative joint disease of the knees.  VA treatment records dated in May 2010 reveal that the Veteran was assessed with patellar tendonitis and bilateral knee pain.  The Veteran noted that his knee was locking and catching.  VA treatment records show that the Veteran underwent a left knee meniscectomy in June 2010.  An August 2011 VA medical records shows that the Veteran complained of left knee pain, which was 7/10.

The Veteran stated at his November 2011 Travel Board hearing that while in service, the vehicle he was driving collided with a tank which caused him to injure his left shoulder and left knee.  He stated that he did not seek treatment or go to sick call, but told his chain of command and friend, S.S., about his pain and was subsequently assigned light duty.  He also stated that his left shoulder and left knee had hurt since separation from service.  The Veteran stated that he did not seek treatment from either a private or VA doctor after separation from service.  He stated that he self-treated, taking over the counter medication pain until he saw a private doctor in 2006.  He stated that his post-service occupation was as a supervisor for the paving division for the City of Kingsport.  

In November 2011, the Veteran submitted a witness statement in support of his claim.  His friend, S.S., indicated that he had been a sergeant in the Veteran's unit and that he recalled seeing the Veteran and the "wreck."  S.S. stated that he saw the Veteran the next day, and the Veteran reported that he was "very sore" and that his knees and shoulder were bothering him.  

The Veteran was afforded a VA examination for both his left shoulder and left knee in April 2012.  Regarding the Veteran's left shoulder, the Veteran reported moderate, weekly flare-ups, which lasted for 24 hours.  The Veteran noted that his shoulder was "achy" during the flare-ups and that he had reduced strength in his shoulder.  The Veteran's left shoulder flexion was 90 degrees and objective evidence of pain was at 80 degrees.  The Veteran's left shoulder abduction was 135 degrees and objective evidence of pain was at 125 degrees.  After repetitive use, the Veteran's left shoulder flexion was 80 degrees and his left shoulder abduction was 125 degrees.  Less, weakened and pain on movement, excess fatigability and guarding were noted.  The examiner also noted that imaging studies of the Veteran's left shoulder showed degenerative or traumatic arthritis.  There was no tenderness or pain to palpation reported.  The examiner noted that the Veteran had reduced ability to lift or carry items more than 25 pounds.  The examiner reported the diagnosis of internal derangement of the left shoulder. 

Regarding the Veteran's left knee, he noted that he suffered from moderate flare-ups.  The Veteran noted that he suffered from swelling, reduced range of motion and occasional locking episodes.  The Veteran's left knee flexion was 100 degrees and there was objective evidence of painful motion found at 95 degrees.  It was noted that the Veteran could not fully extend his knee, and that extension stopped at 10 degrees.  After repetition, the Veteran's left knee flexion was 90 degrees and his extension was 20 degrees.  Less, weakened and pain on movement was noted.  Excess fatigability, disturbance of locomotion and interference with sitting, standing and weight-bearing were also noted.  The Veteran noted frequent episodes of joint "locking" and pain, due to a meniscus condition.  There was tenderness or pain to palpation noted.  The examiner noted that the Veteran had reduced ability to kneel or bend from the knee and that the Veteran constantly used a brace.  The examiner also noted that imaging studies of the Veteran's left knee showed degenerative or traumatic arthritis.  The examiner reported that the diagnoses of internal derangement, degenerative arthritis and chondromalacia patella of the left knee. 

For the Veteran's left shoulder disorder, the examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran's Military Occupational Specialty would have placed the Veteran in a type of vehicle that if involved in a moving vehicle accident, would have resulted in the type of injury claimed by the Veteran.  The examiner stated that the Veteran's description of the accident was compatible with the type of current shoulder injury and that the Veteran's injury was "severe enough and has been present for long enough and was undiagnosed enough to cause his current knee condition."  The examiner concluded that there was "good continuity in time between his SC left shoulder injury and his current shoulder condition."  

For the left knee disorder the examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner offered the same rationale for the Veteran's left knee disorder, as was provided for his left shoulder disorder.  

Initially, the Board must assess the Veteran's competence and credibility to assert that the left shoulder and left knee disorders had their onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362  (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a) (2) (2013).  Here, the Board finds that the Veteran is credible and competent to report that he experienced pain in his left shoulder and left knee in service, as he was able to visibly observe such problems in service.  Layno, supra; 38 C.F.R. § 3.159(a) (2) (2013); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Regarding the Veteran's left shoulder condition, the Board finds that service connection is granted.  The Veteran has been diagnosed with a disability for VA purposes.  Medical evidence of record show diagnoses to include internal derangement and arthralgia of the left shoulder.  An in-service injury has been established through the testimony from the Veteran and the statement from his friend.  See Layno, supra.  The Veteran has also stated that he has suffered from recurrent pain since his separation from active duty.  Significantly, on the question of medical causation, the medical evidence supports the Veteran's claim.  The April 2012 VA examiner etiologically linked the Veteran's left shoulder condition to service.  There is no competent evidence of record to the contrary.

Regarding the Veteran's left knee condition, the Board finds that service connection is granted.  The Veteran has been diagnosed with a disability for VA purposes.  Medical evidence of record show diagnoses of a left knee condition, to include internal derangement, degenerative arthritis and chondromalacia patella of the left knee and arthralgia of the left knee.  As mentioned above, an in-service injury has been established through the testimony from the Veteran and the statement from his friend.  Lastly, there is competent medical evidence of record that etiologically links the Veteran's left knee condition to service.  There is no medical evidence to the contrary.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for a left shoulder condition and service connection for a left knee condition is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the claims are granted.


ORDER

1.  Entitlement to service connection for a left shoulder condition is granted. 

2.  Entitlement to service connection for a left knee condition is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


